TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00420-CR



                                  Rodney Jerry Viera, Appellant

                                                   v.

                                    The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-05-300546, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Rodney Jerry Viera seeks to appeal from a judgment of conviction for aggravated

robbery. The trial court has certified that this is a plea bargain case and Viera has no right of appeal.

See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: August 5, 2005

Do Not Publish